                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       JOHN BARTIS,                              )
                                                 )
                   Plaintiffs                    )
                                                 )
             vs.                                 )         Case No. 4:13-cv-00657-JAR
                                                 )
       BIOMET, INC., et al.,                     )
                                                 )
                   Defendants.                   )
                                                 )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff John Bartis’s Motion to Consolidate this case

with Hollins v. Biomet, No. 4:18-cv-02093-JAR, and Gowins v. Biomet, No. 4:18-cv-02094-

RLW. (Doc. 28.) The motion has been fully briefed and a hearing before the undersigned was

held on January 13, 2020, at which both sides presented oral argument on the record. (See Docs.

50, 51.)

                                           Background

       All three cases stem from hip replacement surgeries implanting a M2a-Magnum metal-

on-metal (“MoM”) artificial hip, manufactured or marketed by Defendants Biomet, Inc.; Biomet

Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and Biomet Manufacturing Corp.

(collectively, “Biomet”).       The Magnum is a three-piece device:     a surgeon attaches the

“acetabular cup” to the hip bone, removes the top of the femur, installs a taper insert and new,

artificial femoral head, and then seats the femoral head into the acetabular cup. In a MoM

model, both the cup and the head are made of metal. All three patients experienced significant
pain and required subsequent surgery to revise the implantation. In all three cases, the acetabular

cup in the MoM is alleged to have been a primary contributor to the negative outcome.

       John Bartis 1 was forty-nine years old when he had his left hip replaced. He began

experiencing extreme pain almost immediately after the operation, later determined to have been

caused by a periprosthetic fracture in his femur—small breaks were caused around the implant.

Bartis underwent a second surgery a week after the first to revise the implantation and suffered

severe post-operative conditions, including acute kidney failure. He ultimately underwent a third

surgery to have the Magnum replaced with an artificial joint made by a different manufacturer.

       Guan Hollins 2 was forty-two when a surgeon replaced his left hip with a Magnum device.

More than seven years later, worsening pain led to a revision in which the Magnum MoM was

replaced with a metal-on-polyethylene (“MoP”) model, in which the acetabular cup is separated

from the femoral head by a polyethylene liner. The revision resolved Hollins’ hip issue.

       Judith Gowens 3 was sixty-eight when she had a Magnum device implanted in her right

hip joint. The device performed without complication for more than six years before worsening

pain in her hip brought her back for evaluation. In the interim, she underwent a number of

significant orthopedic surgeries and was diagnosed with severe central spinal canal stenosis,

which doctors suspect might have contributed to her hip pain. Radiography identified a piece of

surgical drill bit that had broken off and been left inside Gowens’s body during the hip

replacement. She underwent a revision at the age of seventy-five and the Magnum MoM was

replaced with an MoP model.

       Believing that their negative outcomes were due in whole or in part to defects in the

design of the M2a-Magnum MoM device, Plaintiffs filed suit against Biomet. Along with

1
  Bartis v. Biomet, No. 4:13-cv-00657-JAR
2
  Hollins v. Biomet, No. 4:18-cv-02093-JAR
3
  Gowens v. Biomet, No. 4:18-cv-02094-RLW
hundreds of others, Plaintiffs’ cases were transferred and joined into In re Biomet M2a Magnum

Hip Implant Prods. Litig., MDL-2391. A significant number of those cases settled and the

remaining cases, including Plaintiffs’, were remanded to the transferring courts for independent

consideration. Plaintiffs now seek to consolidate their cases, arguing that they are so legally and

factually similar that a consolidated trial would be more efficient and cost effective.

         Plaintiffs all allege claims of strict products liability, including failure to warn, as well as

claims    of   negligence,    breach    of    warranty,   negligent    misrepresentation,     fraudulent

misrepresentation, and fraudulent concealment. All seek compensatory and punitive damages.

Gowens and Hollins’s spouses are also named plaintiffs in their respective cases and advance

claims for loss of consortium.

         Defendants oppose consolidation, arguing that the patients’ medical histories and surgical

experiences are so dissimilar that the individual fact issues would predominate over their similar

legal claims. In addition, Defendants argue that separate trials would be faster and cheaper and

would avoid prejudicial “overflow evidence” that leads the jury to find liability for a plaintiff

based on evidence adduced in another plaintiff’s case.

                                             Legal Standard

         “The Court has broad discretion to order consolidation.” A.O.A., 2016 WL 1182631, at

*2 (citing Enterprise Bank v. Saettele, 21 F.3d 233, 235 (8th Cir. 1994)). Under Federal Rule of

Civil Procedure 42, “actions before the court [that] involve a common question of law or fact”

may be: “join[e]d for hearing or trial”; “consolidate[d]”; or otherwise managed “to avoid

unnecessary cost or delay.” Because the primary benefit of consolidation is judicial economy,

“[c]onsolidation is inappropriate . . . if it leads to inefficiency, inconvenience, or unfair prejudice

to a party.” E.E.O.C. v. HBE Corp., 135 F.3d 543, 551 (8th Cir. 1998). Moreover, “for

convenience, to avoid prejudice, or to expedite and economize, the court may [consolidate cases
but] order a separate trial of one or more separate issues, claims, crossclaims, counterclaims, or

third-party claims.” Id.

       The threshold consolidation inquiry is “whether the proceedings involve a common party

and common issues of fact or law.” A.O.A. v. Doe Run Res. Corp., No. 4:11 CV 44 CDP, 2016

WL 1182631, at *2 (citing HBE Corp., 135 F.3d at 551). That said, “[t]he mere existence of

common issues . . . does not mandate that the cases be joined.” Id. (citing Northstar Marine, Inc.

v. Huffman, Nos. 13-0037-WS-C, 14-0205-KD-M, 2014 WL 4167019, at *2 (S.D. Ala. Aug. 21,

2014)). The “critical question for the district court,” therefore, is “whether the specific risks of

prejudice and possible confusion” are greater than “the risk of inconsistent adjudications of

common factual and legal issues, the burden on parties, witnesses and available judicial

resources posed by multiple lawsuits, the length of time required to conclude multiple suits as

against a single one, and the relative expense to all concerned of the single-trial, multiple-trial

alternatives.” Arnold v. E. Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982), on reh’g, 712 F.2d

899 (4th Cir. 1983) (citing Fed. R. Civ. P. 42; 9 C. Wright & A. Miller, Federal Practice &

Procedure: Civil s 2383 (1971)).

                                            Discussion

       As noted, Plaintiffs’ legal claims are largely aligned. In addition, there are significant

factual similarities across all three cases; the patients all received a M2a-Magnum MoM artificial

hip, 4 within a fourteen-month period, had complications related to the acetabular cup, and

required surgical revisions. Likewise, because the implantations occurred in close temporal

proximity, the applicable instructions for use, marketing literature, and general medical




4
 Gowens’s M2a-Magnum used a “Tri-Spike” acetabular cup, which included sharp metal points
designed to improve the security of the cup’s attachment to the hip bone.
understanding of the risks and benefits associated with the device would also have been largely

the same.

       That said, the patients are dissimilar in relevant ways, most notably in their individual

pre- and post-surgical medical histories. As noted, the onset and nature of complications related

to each patient’s hip implant differs; one suffered a small fracture around the implant during the

surgery, one allegedly experienced pain when the acetabular cup was catching soft tissue long

after the implantation, and the third went years before having issues with the cup’s connection to

the hip bone. In addition, each patient’s revision surgery featured unique circumstances; one was

given a new implant from another manufacturer, one was given a MoP model from Biomet, and

the third had to have a piece of drill bit removed before the implant could be addressed.

       Still, on balance, the Court believes that the cases are more alike than they are different

and that the differences can be adequately addressed at trial by Defendants. Moreover, all three

patients’ medical histories involve an alleged failure of the same device, meaning there is

significant efficiency to be gained by explaining the medical science and engineering of that

device one time to a single jury.

       In addition, the Court notes that Defendants’ knowledge of the inherent medical risks of

the Magnum device is a central issue in all three cases, increasing the risk of inconsistent

adjudications; one jury could find that Defendants’ knowledge was sufficient to prove liability

while a second jury, considering essentially identical facts, could find that Defendants did not

know enough to be held liable. To that end, evidence regarding what Defendants knew and

when they knew it would need to be presented only once in a consolidated trial. The same can

be said for expert testimony regarding the design and use of the M2a-Magnum; there is no way

around presenting each patient’s medical history—including testimony from their treating

physicians—but the facts surrounding the device’s design and the Defendants’ knowledge are
identical and expert testimony on those matters could be presented only once. As such, the Court

believes a consolidated trial would be cheaper and faster than three individual trials.

       Lastly, the Court is not persuaded by Defendants’ claims about the risk of spillover

evidence. As Plaintiffs note, juries are often instructed on what evidence they can and cannot

consider for a given legal claim and are presumed to follow those directions. Weeks v. Angelone,

528 U.S. 225, 234 (2000) (citing Richardson v. Marsh, 481 U.S. 200, 211, 107 S.Ct. 1702, 95 L.

Ed. 2d 176 (1987)).       Likewise, the Court believes that the jury can follow the Court’s

instructions regarding its consideration of punitive damages. As such, the Court concludes that

the effect of spillover evidence can be successfully managed such that any prejudice is

outweighed by the significant economy of a consolidated trial. Finally, while recognizing the

benefits of consolidation, the Court recognizes that it can always reconsider this order and

determine at a later date that severance is required.

                                            Conclusion

       For the foregoing reasons and those stated on the record,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Consolidate (Doc. 28), is

GRANTED. The parties are directed to submit filings in the above-captioned case.

       IT IS FURTHER ORDERED that the Clerk is directed to close Hollins v. Biomet, No.

4:18-cv-02093-JAR, and Gowins v. Biomet, No. 4:18-cv-02094-RLW.



       Dated this 24th day of January, 2020.



                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
